Citation Nr: 0011750	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for status post 
excision of vocal cord lesion.

2.  Entitlement to a compensable rating for residuals of 
fractured second and third metatarsals of the right foot.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability, based on arthritis with limitation of 
motion.

4.  Entitlement to a rating in excess of 10 percent for a 
left knee disability, based on arthritis with limitation of 
motion.

5.  Entitlement to a rating in excess of 10 percent for a 
left knee disability, based on instability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Philadelphia, Pennsylvania RO that granted service 
connection for: status post vocal cord lesion, evaluated as 
noncompensable, effective in November 1992; residuals of 
fractured second and third metatarsals, evaluated as 
noncompensable, effective in November 1992; and bilateral 
knee disability (characterized as patellofemoral syndrome) 
evaluated as 10 percent disabling, effective in November 
1992.  By rating decision dated in April 1998, separate 10 
percent ratings for a right knee disability (characterized as 
arthritis) and a left knee disability (characterized as 
arthritis) were assigned and the appeal was continued.  By 
rating decision dated in July 1999, an additional 10 percent 
evaluation for the left knee disability based on instability 
was assigned, effective in November 1992.  Thereafter, the 
veteran continued his appeal.

In February 2000, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  There is no medical evidence of disabling residuals of 
excision of a vocal cord lesion.

2.  The veteran's residuals of fractured second and third 
metatarsals are manifested by complaints of right foot pain; 
no functional impairment is objectively shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post 
excision of vocal cord lesion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, 
Diagnostic Code 6516 (1995), Diagnostic Code 6516 (1999).

2.  The criteria for a compensable rating for residuals of 
fractured second and third metatarsals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1975 to November 
1992.

Service medical records reflect that the veteran was seen on 
numerous occasions for sore throats and hoarseness.  
Diagnoses included acute tonsillitis and acute laryngitis.  
Service medical records note that the veteran sustained a 
crushing injury to the right foot in March 1984, resulting in 
fractures of the second and third metatarsals.  A cast was 
applied for four weeks.  An April 1984 service medical record 
notes that after the cast was removed, there was no point 
tenderness or swelling noted in the right foot.  There was 
full range of motion; x-rays revealed good alignment.  In May 
1989, the veteran underwent the removal of a right anterior 
1/3 true vocal cord lesion.  A May 1991 service medical 
record notes the veteran's complaints of pain in the right 
knee and the dorsum of the right foot since 1985; a history 
of a crushing injury was noted.  Examination revealed full 
range of motion in the right ankle and the toes.  There was 
tenderness in the dorsum superior to the first and second 
metatarsals.  No edema was noted.  Neurological examination 
and x-rays were within normal limits.  Assessment included 
right foot pain secondary to right knee pain and altered 
gait.  The veteran was discharged in November 1992.

A January 1993 VA general medical examination report notes no 
complaints or findings related to residuals of excision of a 
vocal cord lesion or residuals of fractured second and third 
metatarsals.  Examination of the nose, sinuses, mouth and 
throat was normal except for a dental condition.  Examination 
of the feet was normal.

By rating decision dated in July 1993, the RO granted service 
connection for: status post vocal cord lesion, evaluated as 
noncompensable, effective in November 1992; residuals of 
fractured second and third metatarsals, evaluated as 
noncompensable, effective in November 1992; and bilateral 
patellofemoral syndrome, evaluated as 10 percent disabling, 
effective in November 1992.  The veteran appealed.

A September 1995 VA special examination report notes the 
veteran's complaints of a "lump in the throat."  He stated 
that a nodule was removed from his vocal cords during 
service.  He indicated that he was advised to quit smoking; 
however, he noticed that when he was not smoking he could not 
speak.  Every time he smoked, his voice returned; therefore 
he continued to smoke and is currently a smoker.  ENT 
examination was essentially unremarkable.  Diagnosis was 
status post benign lesion of the vocal cord.

A September 1995 VA special feet examination report notes the 
veteran's complaints of ankle pain; no complaints related to 
the residuals of fractured second and third metatarsals were 
noted.  Vascular examination revealed that dorsalis pedis and 
posterior tibial pulses were +2/4 bilaterally.  Skin 
temperature was warm to cool.  Neurologic examination 
revealed that all sensations were intact and symmetrical.  
Orthopedic examination revealed pes planus bilaterally.  All 
joints demonstrated smooth and gliding motion without 
crepitus or pain.  The veteran was able to rise up on his 
toes with inversion of both heels.  There was forefoot varus 
bilaterally.  Gait was antalgic with right-sided lean; the 
examiner noted that the veteran normally walks with a cane 
and braces on both knees.  X-rays revealed old second and 
third metatarsal shaft fractures.  The remaining bones 
appeared to be within normal limits.  There was no evidence 
of arthritic change.  Diagnoses included fractures to the 
second and third metatarsals sustained while on active duty 
in 1984.

A January 1997 VA outpatient treatment report notes the 
veteran's history of excision of a nodule from the larynx 
during service.  The treatment report also notes the 
veteran's complaints of a "scratchy" feeling in his throat.  
Examination revealed vocal cords with sharply defined edges; 
the vocal cords moved freely and approximated well.  There 
was minimal laryngeal injection from smoking.

A July 1997 VA patient health assessment notes that the 
veteran answered "yes" when asked if he has "problems with 
[his] feet-numbness, tingling, discoloration."  The veteran 
indicated that these problems were related to a knee 
condition.

A November 1997 VA special mouth, lip and tongue examination 
report notes the veteran's complaints that his voice was 
occasionally raspy and slightly hoarse.  He indicated that he 
had not other symptoms referable to the throat.  He further 
indicated that he smoked one pack of cigarettes a day.  
Examination revealed that the nasal mucosa had a healthy, 
pink appearance.  No injection or exudate was noted in either 
nasal cavity.  Oral and buccal mucosa had a healthy, pink 
appearance.  The tonsils were noted to be small, and embedded 
in the fascial pillars.  No injection was noted.  The pharynx 
was clear.  Indirect laryngoscopy revealed minimal injection 
of both vocal cords.  The vocal cords were otherwise clear, 
moved freely and approximated well on phonation.  No pooling 
of secretion was noted in either piriform sinus.  The 
subglottic trachea was minimally injected on mirror 
examination.  Impression was chronic laryngitis secondary to 
smoking.  

A December 1997 VA special feet examination report notes the 
veteran's complaints of pain in his right mid foot upon 
ambulation for more than ten years.  The veteran indicated 
that the pain is worsened with damp weather and relieved only 
with rest.  Upon vascular examination, the pedal pulses were 
palpable.  The skin had normal temperature and there was no 
swelling.  Upon neurological examination, deep tendon 
reflexes were brisk, equal and within normal limits.  
Sensation was grossly intact and manual muscle testing was 
within normal limits.  Upon orthopedic examination, there 
were no mallet toes, hammer toes or claw toes present.  The 
great toe position was valgus bilaterally.  The first 
metatarsal was in a neutral position with plantar movement 
bias and mobility within normal limits.  The first 
metatarsophalangeal joint range of motion was dorsiflexion to 
28 degrees and plantar flexion to 30 degrees, with smooth and 
gliding motion and pain on dorsiflexion.  The tarsometatarsal 
joints were unremarkable.  The mid-tarsal joint range of 
motion was within normal limits, with pain on inversion and 
eversion of the right foot.  There was no pain on palpation 
of the plantar fascia or heel.  It was noted that the right 
lower extremity was 1/2 inch shorter than the left lower 
extremity.  The examiner noted that the veteran was able to 
supinate and pronate, and rise on toes and heels without 
difficulty.  X-rays of the right foot revealed an old healed 
fracture of the right third metatarsal joint; otherwise no 
intrinsic skeletal lesions were noted.  Impression included 
healed fracture of the right third metatarsal.

A January 1999 VA outpatient treatment report notes that the 
veteran was seen with complaints of a sudden loss of voice in 
December.  He denied pain, cough or trauma.  The examiner 
noted that the veteran was a smoker.  Upon examination, the 
veteran "made a great effort to speak but seemed to be 
nearly aphonic."  Examination of the larynx revealed a 
diffuse injection secondary to smoking.  The vocal cords were 
clean without evidence of masses, nodules or paralysis.  When 
asked by the examiner to say, "ha, ha, ha," the veteran was 
able to do so clearly.  There was a slightly increased 
erythema of the mucosa posteriorly on the larynx, suggestive 
of gastroesophageal reflux disease.  Tagamet was prescribed.

A March 1999 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's complaints of "having 
problems with voice, speaking in a whisper, dating back to 
approximately December of 1998."  The veteran reported 
smoking one pack of cigarettes a day.  Upon examination, the 
mucosa in both nasal cavities had a healthy, pink appearance; 
no injection or exudate was noted.  No polyps were present.  
Oral and buccal mucosa were a healthy pink.  Tonsils were 
noted to be small, embedded in the pillars; no injection was 
present.  The pharynx was clear.  Indirect laryngoscopy 
revealed both vocal cords to be clear, move freely, and 
approximate well on phonation.  No pooling of secretion was 
noted in either piriform sinus.  Impression was normal 
laryngeal function.  The examiner stated, "I feel that [the 
veteran's] voice changes are on a functional basis."

A March 1999 VA special feet examination report notes the 
veteran's complaints of increasing aching pain in his right 
foot through-and-through from dorsal plantar of the second 
and third metatarsal area.  Vascular examination revealed 
that pedal pulses were 2/4 bilaterally.  Skin temperature was 
warm to warm.  Neurological examination revealed that 
Achilles tendon reflexes were 2/4 bilaterally.  Sensation was 
intact.  Muscle strength was 5/5 for all groups.  Orthopedic 
examination revealed no contraction deformities of the 
digits.  There was decreased range of motion of the first 
metatarsophalangeal joint with hallux dorsiflexion to 60 
degrees and hallux plantar flexion to 22 degrees; crepitus 
was noted but no pain was present.  The range of motion of 
the remaining lesser metatarsophalangeal joints was smooth 
and gliding.  There was no pain with motion of the second or 
third metatarsophalangeal joints, although some discomfort 
was noted on palpation.  The tarsometatarsal joints showed no 
prominence, swelling or pain.  Mid tarsal joint range of 
motion was within normal limits and pain-free without 
crepitus.  There was no pain upon palpation of the plantar 
fascia or the plantar heel.  X-rays of the right foot 
revealed: evidence of old fracture to the third metatarsal 
neck with bony callus formation; minimal evidence old 
fracture of the second metatarsal; and old periosteal 
reaction at the base of the second metatarsal.  No arthritic 
changes, osteopenia, or other osseous pathology were noted.  
Impression included: old fractures to the second and third 
right metatarsals; bilateral pes planus; bilateral forefoot 
varus; bilateral gastroc equinus; and bilateral moderate 
hallux limitus.

The veteran testified during a hearing before the Board in 
February 2000 that he occasionally loses his voice; he stated 
that during these episodes his voice is "between nothing and 
a very low whisper."  He testified that, on average, he 
loses his voice "5 or 6" times a year.  In addition, the 
veteran testified that the "last time [his voice] was gone, 
it was gone for six months," but then stated that he most 
recently lost his voice "[j]ust over a month ago."  The 
veteran also indicated that his doctors stated that his voice 
loss "has nothing to do with" the lesion he had removed 
from his vocal cords.

In addition, the veteran testified that his right foot 
"swells up and it cramps real bad."  He stated that he 
experiences swelling in his foot "pretty much almost every 
night, every other night."  The veteran stated that it had 
been "at least two years" since he sought treatment for his 
right foot disability.

Analysis

The veteran contends that his service-connected status post 
excision of vocal cord lesion and residuals of fractured 
second and third metatarsals are more disabling than 
currently evaluated.  Initially, the Board finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, he has submitted 
claims that are plausible, and, therefore, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Status Post Excision of Vocal Cord Lesion

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the nose and throat were revised.  
See 61 Fed. Reg. 46720 (1996) (effective Oct. 7, 1996).  
Therefore, adjudication of the claim for entitlement to a 
compensable rating for status post excision of vocal cord 
lesion must now include consideration of both the old and the 
new criteria.  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has assigned a noncompensable 
rating under Diagnostic Code 6516, chronic laryngitis.  
Initially, the Board notes under the provisions of Diagnostic 
Code 6516, chronic laryngitis, which were in effect prior to 
October 7, 1996, a 10 percent evaluation was assigned for 
moderate laryngitis with evidence of catarrhal inflammation 
of cords or mucous membrane, and moderate hoarseness.  A 30 
percent evaluation was assigned for severe chronic laryngitis 
with evidence of marked pathological changes such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness. 38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).

Under the provisions of Diagnostic Code 6516, chronic 
laryngitis, which were effective October 7, 1996, a 10 
percent evaluation is warranted for chronic laryngitis with 
hoarseness, and inflammation of cords or mucous membrane.  A 
30 percent evaluation is warranted for chronic laryngitis 
with hoarseness, and thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

The veteran's service medical records note his frequent 
complaints of sore throats and hoarseness; in May 1989, the 
veteran underwent the removal of a vocal cord lesion.  
Following discharge in 1992, there is no medical evidence of 
complaints or findings of chronic hoarseness or inflammation 
or thickening of the cords or mucous membrane until January 
1997, when the veteran complained of a scratchy feeling in 
his throat.  Examination revealed minimal laryngeal 
injection, which the examiner attributed to smoking.  In 
January 1999, diffuse injection of the larynx was attributed 
to smoking, and slightly increased erythema of the mucosa 
posteriorly on the larynx was attributed to gastroesophageal 
reflux disease.  Examination in March 1999 revealed normal 
laryngeal functioning.  There is simply no evidence of any 
chronic disability related to the veteran's excision of a 
vocal cord lesion.  In the absence of disabling residuals, 
there is no reasonable basis for granting a compensable 
rating.  Clearly, the preponderance of the credible evidence 
is against a compensable evaluation.

Residuals of Fractures of Second and Third Metatarsals

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5284, other foot injuries, for his 
residuals of fractures of second and third metatarsals.  A 10 
percent rating is warranted for moderate disability; a 20 
percent rating will be assigned for moderately severe 
disability; and a 30 percent rating will be assigned for 
severe disability.  When there exists actual loss of use of 
the foot, a 40 percent rating is to be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).  In every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

The examinations of record do not provide a basis for a 
compensable rating under Diagnostic Code 5284.  The evidence 
of record fails to disclose objective evidence of a moderate 
right foot disability due to residuals of fractured second 
and third metatarsals.  A January 1993 VA examination report 
notes no complaints or findings of residuals of fractured 
second and third metatarsals.  Upon examination in September 
1995, the veteran had no complaints related to residuals of 
fractured second and third metatarsals.  The examiner noted 
that he was able to rise up on his toes; all joints 
demonstrated smooth and gliding motion without crepitus or 
pain.  A December 1997 VA examination report notes complaints 
of mid foot pain and no findings of mallet toes, hammer toes 
or claw toes.  The veteran was able to supinate, pronate, and 
rise on his toes and heels without difficulty.  Some pain was 
noted on inversion and eversion of the right foot.  Upon VA 
examination in March 1999, the examiner noted that there were 
no contraction deformities of the digits, and no pain with 
motion of the second and third metatarsophalangeal joints, 
although some discomfort was noted on palpation of these 
joints.  In February 2000, the veteran testified that it had 
been at least two years since he sought treatment for his 
right foot disability.

The veteran has specifically alleged pain as being the 
significant symptom he experiences.  In this case, 
consideration of a higher disability evaluation under 38 
C.F.R. §§ 4.40 and 4.45 is warranted since the veteran's 
service-connected condition is residuals of an injury to a 
bone.  See VAOPGCPREC 9-98 (the nature of the foot injury 
determines whether consideration of §§ 4.40 and 4.45 is 
warranted, and injuries such as fractures and dislocations 
may limit motion).  However, there is no evidence that the 
veteran experiences any significant functional loss, 
limitation of motion, or pain on motion as a residual of the 
fractures of the right second and third toes.  He has full 
range of motion of the second and third metatarsophalangeal 
joints, and no deformities.  In addition, the veteran was 
able to rise on his toes without difficulty.

After reviewing the evidence of record, the Board has 
considered the effect of pain in rating the veteran's 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  Significantly, 
pain due to the service-connected residuals of fractured 
second and third metatarsals was not objectively verified in 
the outpatient treatment reports and VA examinations of 
record.  In other words, the pain complaints were not 
supported by adequate pathology as set forth in § 4.40.  Even 
at its worst, the veteran's residuals of fractured second and 
third metatarsals would not warrant a compensable rating.  
Absent painful motion, unstable, or malaligned joints, the 
provisions of 38 C.F.R. § 4.59 would not provide a basis for 
the minimal compensable evaluation for the joints involved.  

In the alternative, there are other Codes which could be 
considered, including: Diagnostic Code 5279 for anterior 
metatarsalgia (Morton's disease); Diagnostic Code 5282 for 
hammertoes; and Diagnostic Code 5283 for malunion or nonunion 
of tarsal or metatarsal bones.  However, there is no medical 
evidence showing that the veteran has these disorders.  X-
rays of the affected area have not shown malunion or nonunion 
of the fracture sites.  Therefore, these Codes are not for 
application.

Other findings pertaining to the right foot are concerned 
with nonservice connected foot disabilities.  Under 38 C.F.R. 
§ 4.14 (1999) the use of manifestations not resulting from 
service-connected disability in establishing the service 
connected evaluation is to be avoided.  In arriving at the 
decision to deny this portion of the claim, consideration has 
been given to giving the veteran the benefit of the doubt; 
however, the clear preponderance of the evidence weighs 
heavily in favor of a denial.  Therefore, there is no doubt 
to be resolved in favor of the veteran.  38 U.S.C.A. § 5107.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his residuals of fractures of 
second and third metatarsals, as prescribed by the Court in 
Fenderson.  However, the rating described above reflects the 
greatest degree of disability shown by the record; thus, a 
staged rating is not for application.


ORDER

Entitlement to a compensable rating for status post excision 
of vocal cord lesion is denied.

Entitlement to a compensable rating for residuals of 
fractures of second and third metatarsals of the right foot 
is denied.


REMAND

The veteran contends that his service-connected right and 
left knee disabilities are more disabling than currently 
evaluated.

The Board notes that the medical evidence of record contains 
many references to increased swelling, weakness and pain in 
the veteran's knees.  For example, a  November 1997 VA 
examination report notes the veteran's complaints of constant 
bilateral knee pain, especially when going down stairs.  He 
indicated that the pain keeps him awake at night.  X-rays 
revealed bilateral degenerative joint disease of the knees.  
A March 1999 VA examination report notes the veteran's 
complaints of intermittent, dull pain below the kneecap in 
both knees, especially during cold, damp weather and after 
prolonged standing and walking.  The veteran further 
complained that his knees occasionally give out.  He reported 
difficulty rising from a seated position, as well as going up 
or down steps.  The veteran wore knee braces and used a cane.  
The examiner noted that x-rays were within normal limits; 
impression included chronic patellofemoral pain syndrome of 
the right knee and residual left knee median meniscectomy 
with chronic pain.  In addition, during a February 2000 
hearing before the Board, the veteran testified that his VA 
doctors told him to put no more than 25 percent of his weight 
on his left knee, so he recently began using crutches or a 
wheelchair to get around.  He further testified that after 
"walking on [his left knee] or putting weight on it at all, 
[he] lose[s] motion of it."  He stated that his left knee 
swells "[a]t least once a day."  He further stated that he 
has "[s]ome weakness and some swelling at night" associated 
with his right knee disability.

The Board notes that arguments made by the veteran such as 
those mentioned above imply that he experiences difficulties 
beyond that described by the available record, particularly 
after using the affected joints or musculature.  In such 
instances, the provisions of 38 C.F.R. § 4.40 (1999) require 
that examinations be conducted that adequately portray not 
only the identifiable anatomical damage, but the functional 
loss experienced by the veteran.

More specifically, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (1998).  Id.  In the most recent 
(1999) VA examination of record, the examiner notes that 
findings of mild incoordination and no apparent weakness or 
fatigue.  The examiner failed to comment as to whether knees 
exhibit pain with use or during flare-ups.  Furthermore, the 
examiner made no determinations concerning pain and 
incoordination in terms of the degree of additional range of 
motion loss.  In accordance with the guidance provided in 
DeLuca, these additional findings, or the absence of these 
symptoms, is an essential part of rating the disability at 
issue.  

The Board regrets any further delay in this case.  However, 
in view of the inadequacy of the most recent VA examinations, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  Following the 
gathering of all available medical records, the veteran 
should be afforded a VA orthopedic examination.  The VA 
examiner should fully describe any weakened movement, excess 
fatigability and incoordination present in the left and right 
knees.  Determinations on whether the knees exhibit pain with 
use should be noted and described.  If feasible, the 
determinations concerning pain, weakness and fatigability 
should be portrayed in terms of the degree of additional 
range of motion loss.  If such determinations are deemed not 
feasible by the examiner, this should be stated for the 
record together with the reasons why it is not feasible.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for his service-
connected knee disabilities since March 
1999.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all previously 
unobtained treatment records pertaining 
to the veteran's knees.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his right and left knee 
disabilities.  The examiner must review 
the claims folder and this Remand prior 
to conducting the examination.  All 
indicated x-ray examinations and special 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The examiner should be asked 
to determine whether the veteran's knees 
exhibit pain, weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



